uniform issue list number sec_401 department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘nov ter pati xxxx xxxx xxxkx legend state a county b entity c x xx xx board d xxx plan x xxx plan y xxx this letter is in response to a request for a private_letter_ruling submitted on your behalf by your authorized representative dated xxx as supplemented by additional correspondence dated xxx the request relates to a spinoff involving a cash_or_deferred_arrangement as described in sec_401 of the internal_revenue_code from one state governmental entity to another of the same state the following facts and representations have been submitted on your behalf county b and entity c are segments of the same political_subdivision of state a board d is the governing body of county b having legislative administrative and other powers and duties provided to it by the laws of state a legislation of state a as an administrative board to establish and maintain roads and entity parks in county b and can only perform those duties delegated to it by board d c’s board members are appointed by and are subject_to removal by board d board d also fixes the compensation of entity c’s board members entity c was created by in entity c adopted plan x to provide retirement benefits for its employees plan x contains a cash_or_deferred_arrangement as described in code sec_401 county b sponsors a defined benefit pension_plan for its employees as described in sec_401 of the code board d and entity c entered into an agreement to transfer the responsibility for establishment maintenance and improvement of parks located in county b to county b simultaneous with the transfer of these functions the employees who had previously been employed in the parks department of entity c will be transferred to and become employed by county b these employees will continue to perform the same service at the same location for county b that they performed for entity c entity c will spinoff the portion of plan x that covers its park employees who will transfer to county b after the spinoff entity c will transfer sponsorship and administrative functions of the spun-off portion of plan x to county b the park employees transferred from entity c to county b will participate in the spun-off plan plan y however these employees will not participate in county b’s defined benefit pension_plan based on the foregoing your authorized representative has requested the following rulings that the transfer of sponsorship of a portion of plan x to county b will not violate code sec_401 k b that employees of county b who become employed in county b’s parks department and formerly employed in the parks department of entity c may defer portions of their compensation under plan y without violating code sec_401 that new employees hired by county b to perform functions for the parks department of county b may participate in and make deferrals of their compensation under plan y without violating code sec_401 that the spinoff transaction and transfer of sponsorship and administrative duties to county b will have no effect on the authority of entity c under section f of the tax_reform_act_of_1986 tra’86 to continue to sponsor plan x allowing for deferrals of compensation by employees who remain employed by entity c code sec_401 sets forth the requirements for a qualified_cash_or_deferred_arrangement sec_401 provides in part that a cash_or_deferred_arrangement is any arrangement which is part of a profit-sharing_plan which meets the requirements of sec_401 and under which covered employees may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash code sec_401 provides that a cash_or_deferred_arrangement shall not be it is part of a plan maintained by a treated as a qualified_cash_or_deferred_arrangement if state_or_local_government or a instrumentality thereof a governmental_unit prior to being amended by the tax_reform_act_of_1986 tra sec_401 permitted governmental units to maintain qualified cash or deferred arrangements section f b i of tra provides that sec_401 does not apply to cash or deferred arrangements adopted by a governmental_unit before date political_subdivision thereof or any agency or sec_1_401_k_-1 of the income_tax regulations provides that a cash_or_deferred_arrangement maintained by a governmental_unit is treated as adopted after date with respect to all employees of any employer that adopts the arrangement after that date however if an employer adopted an arrangement prior to that date all employees of the employer may participate in the arrangement in addition if the governmental_unit adopted a cash_or_deferred_arrangement prior to that date then any cash_or_deferred_arrangement adopted by the unit at any time is treated as adopted before that date sec_1_401_k_-1 of the regulations provides that the term employer means the employer within the meaning of sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations states that the term employer means the employer maintaining the plan and those employers required to be aggregated with the employer under code sec_414 c m or code sec_414 provides in part that a_trust which forms a part of a plan shall not constitute a qualified_trust under sec_401 unless in the case of any merger or consolidation of the plan with or in the case of any transfer of assets or liabilities of such plan to any other trust plan each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated in the present case entity c cannot exist independent of board d perform those duties delegated to it by board d appointed by and are subject_to removal by board d board d also fixes the compensation of entity c’s board members under these facts county b and entity cc entity c’s board members are entity c can only are so closely related it’s a reasonable interpretation of the rules under code sections entity c adopted b c m and to treat them as the same governmental_unit and has continued to maintain plan x since and pursuant to sec_1 k - e of the regulations all employees of the employer may participate in the arrangement in addition if the governmental_unit adopted a cash_or_deferred_arrangement prior to date then any cash_or_deferred_arrangement adopted by the unit at any time is treated as adopted before that date since county b and entity c are treated as the same governmental_unit and entity c adopted plan x before date county b through entity c is treated as adopting plan x prior to date accordingly with respect to your first ruling_request we rule that the transfer of sponsorship of the spun-off portion of plan x to county b will not violate code sec_401 with respect to your second ruling_request we rule that employees of county b who become employed in county b’s parks department and who were formerly employed in the parks department of entity c may defer portions of their compensation under plan y without violating code sec_401 provided that the spinoff satisfies the requirements of code sec_414 with respect to your third ruling_request we rule that new employees hired by county b to perform functions for the parks department of county b may participate in plan y and make deferrals of their compensation under plan y provided that the spinoff satisfies the requirements of code sec_414 without violating code sec_401 with respect to your fourth ruling_request we rule that the spinoff transaction and transfer of sponsorship and administrative duties to county b will have no effect on the authority of entity c under section f of tra’86 to continue to sponsor plan x allowing for deferrals of compensation by employees who remain employed by entity c this ruling is based on the assumption that plan x and plan y otherwise qualify under code sec_401 and sec_401 and that the related trusts are tax exempt under sec_501 at all relevant times no opinion is expressed as to whether the spinoff satisfies code sec_414 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your attorney on file with this office sincerely andrew e zutkerman manager employee pians technical group enclosures copy of undeleted ruling letter deleted copy of ruling letter notice
